Citation Nr: 1716550	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  16-61 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from March 1954 to November 1956.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the veteran's description of the claim, the symptoms the veteran describes and the information the veteran submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has taken an expansive view of the claim for service connection for PTSD pursuant to Clemons and re-characterized it as shown on the cover page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, a remand of the Veteran's claim on appeal is necessary to ensure that due process is followed and that there is a complete record upon which to decide his claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Specifically, a remand is necessary to verify in-service stressors listed by the Veteran and for the Veteran to be afforded a VA examination.  

As noted above, the Board has broadened the Veteran's claim for PTSD specifically to one for an acquired psychiatric disorder to include PTSD.  

In December 2014, the Veteran was diagnosed with PTSD.  The Veteran contends that his PTSD is due to military service, based upon events that happened while he served in Korea.

The Veteran states he has flashbacks to when he was assigned to the 7th Armored Division in Korea.  The Veteran states that he was sleeping on the hood of his Jeep when he was awakened by a horrible screech and crying children.  He heard a couple of shots fired.  He is haunted by the fact that he couldn't help the children.  Additionally, the Veteran mentions an instance where a Korean soldier came into the Ethiopian soldiers' tent.  A long barrel cleaner was shoved through the Korean's head and he was hung for all to see as an example of what not to do.  Lastly, the Veteran states he lost a friend when they went out for an evening and the friend never made it back to the ship and was never found.  Upon remand, the Board requires the AOJ to endeavor to corroborate the Veteran's stressors, and if it is not possible to do so, to enter a formal finding on a lack of information required to verify the stressors and outlining all efforts to corroborate the stressors.

Unfortunately, the Veteran's service treatment records are unavailable for review and are presumed destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  See December 2014 Administrative Denial.  The Board acknowledges its heightened duty to assist in the development of the case as well as to consider carefully the benefit of the doubt where service records were lost or destroyed.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005), See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

After considering the Veteran's assertion of his in-service stressors and given VA's heightened duty to assist in this case, the Board finds that additional efforts should be made to verify the Veteran's in-service stressors and to afford him a VA examination that addresses the nature and etiology of the Veteran's acquired psychiatric disorder, to include PTSD, and whether the Veteran's currently diagnosed PTSD is related to his in-service stressors.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all outstanding medical records for the Veteran and associate them with the claims file.

2.  Invite the Veteran to submit additional statements regarding details of the PTSD in-service stressors and resend the Veteran a VA Form 21-0781 with instructions on how to fill it out and return it.

3.  Complete any development necessary based on the Veteran's responses to #2, including contacting the Joint Service Records Research Center (JSRRC) or the appropriate records custodian for information to corroborate the Veteran's reported stressors.  

VA must make as many searches as necessary within the record custodian's search date window to cover all time periods identified by the Veteran.  Gagne v. McDonald, 27 Vet. App. 397 (2015).

If it is not possible to corroborate the Veteran's stressors, the AOJ should enter a formal finding on a lack of information required to verify the stressors and outlining all efforts to corroborate the stressors.

4.  After the Veteran's claimed stressor(s) are confirmed or after entering a formal finding on lack of information required to verify the stressors, the Veteran should be afforded a VA examination to determine the nature and etiology of his acquired psychiatric disorder to include PTSD.  The examiner should diagnose any acquired psychiatric disorder found to be present.  The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should explicitly indicate whether the Veteran now, or at any time during the appeal period from December 2015, satisfies the DSM-V critieria for a diagnosis of an acquired psychiatric disorder, to include PTSD.

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.  For each disorder other than PTSD, the examiner must provide an opinion as to whether the disorder began during active service or is related to any incident of service.

If there is disagreement with the diagnosis of PTSD, the examiner should explain why, and if it is a matter where the disorder resolved, the examiner should explain the reason for such resolution.  The examiner should also attempt to identify the time at which the disorder resolved.  In such a case, the examiner should render the below opinions as to the period during which the disorder was present.

If a PTSD diagnosis is deemed appropriate, the examiner should offer an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the diagnosed psychiatric condition had its onset during, or is otherwise related to, the Veteran's military service.  

The examiner must also provide an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that a psychosis manifested within one year of separation from service.

The VA examiner is advised that the Veteran's service treatment records are unavailable because they were destroyed in a 1973 fire.  Therefore, the VA examiner must not rely solely on the lack of medical documentation during service as rationale for any opinion provided.

5.  After undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time must then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CYNTHIA M. BRUCE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




